 554DECISIONSOF NATIONALLABOR RELATIONS BOARDGary Aircraft CorporationandInternational Union,United Automobile,Aerospace and Agriculturalin the said Supplemental Order.ImplementWorkers of America(UAW). Cases23-CA-3672,123-CA-3702,23-CA-3733,23-CA-1733-2, 23-CA-3733-3, and 23-CA-3733-4June13, 1974successors,and assigns, shall take the action set forth1Thiscase numberinadvertentlyappearsas Case 23-CA-3627 in theAdministrativeLaw Judge's Supplemental Decision.2 193 NLRB 108.3N.L.R.B. v. Gary Aircraft Corporation,468 F.2d 951 (affd. withoutpublishedopinion).4ChairmanMiller would find that discriminateeOtero was not entitledto backpay for the month of November 1970, for the reason that Oteromade no searchfor employmentduring that month.SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn September 14, 1971, the National LaborRelationsBoard issued its Decision and Order in theabove-entitled proceeding,2 directing Respondent to,inter alia,make whole Joel Estala, Lloyd Wright,Vincent Paredes, Victor San Miguel, Benito Perez,and Joe M. Otero for their losses resulting fromunfair labor practices committed by Respondent inviolation of Section 8(a)(1) and (3) of the NationalLaborRelationsAct, as amended. Thereafter, theBoard'sOrder was enforced by the United StatesCourt of Appeals for the Fifth Circuit.3Pursuant to a backpay specification and appropri-ate noticeissued by the Regional Director for Region23, a hearing was held on November 7, 8, and 9, 1973,before Administrative Law Judge Stanley Gilbert,for the purpose of determining the amount ofbackpay due the discriminatees.On February 7, 1974, the Administrative LawJudge issued the attached Supplemental Decision.Thereafter,Respondent filed exceptions to theAdministrative Law Judge's Decision and a brief insupport thereof.The General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached SupplementalDecision in light of theexceptions and briefs and has decided to affirm therulings, findings, and conclusions of the Administra-tiveLaw Judge and to adopt his SupplementalOrder.4ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Supplemen-talOrder of the Administrative Law Judge andherebyorders thatRespondent,GaryAircraftSUPPLEMENTAL DECISIONSTANLEYGILBERT,AdministrativeLaw Judge: OnSeptember 14, 1971, the National Labor Relations Boardissued itsDecision and Order' in the above-entitledproceeding directing Respondent herein, Gary AircraftCorporation, its officers,agents,successors,and assigns to,inter alia,make whole Joel Estala, Lloyd Wright, VincentParedes,Victor San Miguel, Benito Perez, and Joe M.Otero for theirlosses resultingfrom unfair labor practicescommitted by Respondent in violation of Section8(a)(1)and (3) of the Act. On November 2, 1972, the United StatesCourt of Appeals for the Fifth Circuit by its opinion ofNovember 2, 1972,2and its judgmentof November 24,1972, enforced in full the backpay provisions of theBoard'sOrderherein.A controversyhaving arisenover theamount of backpay due under the terms of the Board'sOrder, Regional Director of the National Labor RelationsBoard for Region 23 in the name of the Board andpursuant to Section 102.52 of the Board's Rules andRegulations,Series 8,as amended,issuedthe backpayspecifications in this proceeding on September12, 1973.Respondent, by its answer, raised various issues withrespect to the computation of the net backpay set forth insaid specifications.Pursuant to notice, a hearing was held in this supplemen-tal proceeding in San Antonio, Texas, on November 7, 8,and 9, 1973, before me, duly designated as AdministrativeLaw Judge. Briefs were filed on behalf of the GeneralCounsel on December 21, 1973, and on behalf ofRespondent on December 20, 1973.Upon the record in this supplemental hearing and frommy observation of the witnesses who testified, I make thefollowing:FINDINGSOF FACT AND CONCLUSIONS OF LAWThere is no dispute as to the backpay periods for each ofthe discriminatees or with respect to the formula uponwhich the gross backpay is computed. The periods for eachof the discriminatees are as follows:JoelEstala-July 20, 1970, through May 14, 1973.LloydWright-September4, 1970, through May 25,1973.VincentParedes-June4, 1970, throughJuly 10, 1970.VictorSanMiguel-July 9, 1970, through May 23,1973.Benito Perez-September3,1970, throughMay 14,1973.1193 NLRB 108.Corporation, San Antonio, Texas, its officers, agents,2 468 F.2d 951 (1972) (affd. without published opinion).211NLRB No. 65 GARY AIRCRAFT CORP.JoeM. Otero-September 14, 1970, through May 22,1973.Following is the computation of the net backpay due toeach of the discriminatees for the periods set forthhereinabove.Joel Estala-Basedupon the stipulation of the parties,the total net backpay due to Estala is $2,415.LloydWright-Wrightdid not appear at the hearing,although he was subpenaed. Therefore, he was notavailable for examination by Respondent. It was agreed bythe parties that the tentative amount of net backpay due tohim for the third quarter of 1970 is $226 to be held inescrow by the Regional Director subject to his examinationon the interim backpay he earned during the third quarterof 1970 (in addition to that set forth in the specification).The parties agreed that he was not entitled to any backpayafter said quarter.Itwill be recommended in the Order hereinbelow thatthe Respondent be ordered to pay to the Regional Directorfor Region 23 the amount of the tentative backpay ($226)to be held in escrow for a period not exceeding 1 year fromthe date of this Supplemental Decision. It is furtherrecommended that the Regional Director be instructed tomake suitable arrangements to afford the Respondent,togetherwith the General Counsel's and the ChargingParty's representatives, an opportunity to examine Wrightand any otherwitnesseswith relevant testimony and tointroduce any relevant and material evidence bearing onthe amount of backpay due to Wright. It is furtherrecommended that the Regional Director make a finaldeterminationwhether any interim earnings or anyamounts in excess of those shown here or any other factorsare revealed which may alter the amount of backpay dueunder existing Board precedent.In the event the RegionalDirector determines that deductions are warranted, it isrecommended that the amount so deducted be returned tothe Respondent. In addition, it is recommended that theRegionalDirector,when this matter has been finallyresolved, promptly and no later than 1 year from the dateof the Supplemental Decision report to the Board thestatus of this matter.Vincent Paredes-Theparties stipulated, and it is found,that the total amount of net backpay due to Paredes is$148.Victor San Miguel-Itappears from Respondent's briefthat the onlyissuewith respect to the amount of backpaydue San Miguel is whether or not monies which he receivedfrom International Union, United Automobile, Aeorspaceand Agricultural Implement Workers of America (UAW),hereinafter referred to as the Union, constiuted interimearnings in mitigation of the "net backpay" amounts setforth hereinbelow.3 These figures ar° based upon the stipu-lation of the parties and representations in the record.3 In stipulating to the net backpay for the calendar quarters set forthhereinbelow, Respondent reserved the affirmative defense that the moniesSan Miguel received from the Union"should be counted as additionalinterim earnings "3dQtr.1970$537.004th Qtr.1970815.501st Qtr.1971500.002dQtr.1971531.003dQtr.1971733.004th Qtr.1971592.001st Qtr.1972421.002dQtr.197203dQtr.197204th Qtr.1972116.001st Qtr.197319.002dQtr.1973024 add,@30i^ perhrs.hr.5/21-5/23/737.00555Total$4,271.50Itappears that San Miguel received a total of $4,880from the Union (constituting $40 a week for a period of122 weeks from the latter part of July 1970 to November20, 1972). Receipts and cancelled checks were producedwhich totalled the sum of $3,840, the first of which is datedJanuary 19, 1971, and the last of which is dated August 11,1972.Obviously, an additional sum of $1,040 is notaccounted for by any receipts or cancelled checks. There isnothing in the record to explain these omissions.However,there is no dispute that he did receive a total of $4,880.These payments to him were not always regularly made;for example, on January 19, 1971, he received $400; onJanuary 21, 1971, he received a check dated January 19,,1971, for $120; and the next dated receipt is that of April19, 1971, for $520. Also, it is noted that on August 10, 1972,therewas a check issued to him for $160, but also on,August It, 1972, he apparently executed a receipt for acheck issued earlier in the sum of $240. It is noted that the,Inext earlier receipt was for $160 dated May 30, 1972. Thus,the somewhat sporadically received checks for amounts in'various multiples of $40.1San Miguel testified that he was told by a representativeiof the Union that a loan of $40 a week could be arrangedfor him. While there is some discrepancy in his testimcnyas to when this conversation took place,no significance isattached thereto.It is noted that the first eight receipts in the record signedby him dated from January 19, 1971, to September 9, 1971,contained the following language or words to the sameeffect:I,Victor San Miguel, hereby acknowledge receipt ofCheck #in the amount of $ , from theInternationalUnion,UAW. I understand that theamount of this check and all monies that I receive fromthe UAW StrikeFund are given to me on the basis of aloan. In the event I am reinstated with back pay to myjob at Gary Aircraft,Inc., Iwill repay the UAW StrikeFund in the total amount that I receive from it. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDCommencing with the receipt dated October 8, 1971, thewording was that of a simple receipt as follows:TO WHOM IT MAY CONCERN:I receivedfromJuan Diaz on thisday, theday of,197 , InternationalUnion,UAW, Check#in the amount ofIt is inferred from the language of the earlier receipts thatthe same conditions that were set forth in the earlierreceipts (that the money is given on the basis of a "loan"with the provision of repayment in the event of reinstate-ment with backpay) were applicable to the monies receivedsubsequently. It is found that the total amount of $4,880was considered by the Union and San Miguel to be a"loan" to him to be repaid in the event of his reinstatementwith backpay.Respondent argues that the said sum of $4,880 wasactually paid to San Miguel for services rendered to theUnion. The only evidence to support this position is SanMiguel's testimony as to some organizational work he didfor the Union. Said testimony is correctly outlined inRespondent's brief as follows:With respect to assisting and/or performing servicesfor or on behalf of the Union, Mr. San Miguel testifiedto the following:1.Approximately one and one-half to two monthsafterhisdischarge,SanMiguel traveled to theCompany's plant in Victoria, Texas to pass out leafletsencouraging the Company's employees to sign UAWauthorization cards.Mr. San Miguel testified that hepassed out leaflets at the Victoria plant on twooccasions for "two days or something like that."2.Mr. San Miguel testified that following hisdischargefrom the Company's San Antonio plant andtothepresent time he has actively encouragedemployees at the San Antonio plant to sign Unionauthorization cards.Mr. San Miguel stated, however,that he was not actively working on behalf of theUnion, but, rather, was actively working on behalf ofthe people themselves. In this connection, Mr. SanMiguel testified that he "would go and talk to thepeople, and [he ] would ask the people to ask Roy[Hernandez] for the cards."3.Mr. San Miguel admitted performing Unionorganizationalwork at Comanche Steel. He testifiedthat approximately three weeks after he commencedworking for Comanche Steel he contacted UAWOrganizer Juan Diaz and set up a meeting with his co-workers.At the meeting San Miguel's co-workerssigned Union authorization cards. It has been stipulat-ed that the UAW petition for an election at ComancheSteelwas filed August 16, 1971, and that August 17,1971was the last day that San Miguel worked forComanche Steel.Itwas further stipulated by the parties that San Miguelstartedworking for Comanche Steel on July 12, 1971.San Miguelcredibly testified that the type of job he hadconsisted of cutting steel which was more onerous workthan that he performed for Respondent, that he received$1.70 an hour from Comanche, and that he quit because hewas offered a job as a carpenter's helper at $3 an hour. It isfound that the fact that he quit his job the day after thepetition was filed was a mere coincidence.It is concluded that there is insufficient evidence topermit the inference that the monies paid by the Unionwere compensation for services rendered to the Union. AsGeneral Counsel pointed out in his brief, considering theamount of time San Miguel spent in organizing efforts forthe Union to conclude that the $4,880 were paid to him forengagingin such activity would have "surely establishedSan Miguel as one of the highest paid organizers of alltime."Obviously, the sums of money received by SanMiguel had no relationship to the efforts he spent onbehalf of the Union and therefore could not have beenintended as compensation to him for services rendered.Respondent further argues that the monies could nothave been a loan, because under the "Labor ManagementReporting and Disclosure Act" the Union was required tomake a report of loans made to its members and it isstipulated that such a report was not made under said Act.Respondent contends that in view of the failure to makethe report, the Union did not consider the monies paid toSan Miguel to be a loan. There is no testimony in therecord from a representative of the Union as to why such areportwas not made. Whatever the reason, it does notappear that the failure to make the report in anywayaltered the understanding between the Union and SanMiguel that the money would be repaid in the event he wasreinstatedwith backpay by Respondent. True, the ad-vancesmade to San Miguel did not bear all of thecharacteristics of a normal loan in that interest was notrequired and repayment was not unconditional. What theyappear to have been, however, are advances of moniesagainst recovery of backpay from Respondent. It is notedthere is no evidence that the Union treated them as wagesor compensation for services, since there is no showing thatitmade the required withholdings applicable to earnings,such as for taxes and social security. In all of thecircumstances, it is concluded that the advances totalling$4,880made by the Union to San Miguel cannot beconsidered as interim earnings,My Store, Inc.,181 NLRB321, 326, 329.Therefore, it is concluded that the net backpay due toVictor San Miguel is the amount of $4,271.50, as set forthhereinabove.Benito Perez-Nopurpose would be served in settingforth a summary of the backpay computation for Perez inview of the findings and conclusion herein below. Pereztestified that about a week after he was discharged hestarted to look for employment. It appears that he foundwork immediately. The General Counsel accurately sum-marizes inhis brief thefactsmaterialto the issue withrespect to the backpay due to Perez. In his brief theGeneral Counselstates:The record reflects thatBenitoPerez went to work atB. B. Saxon Company, Inc. the week after he wasdischarged; that he had worked [there] prior to going towork for Respondent; and that he quit his employmentafterworkingone weekfor Saxon.Perez gave as his GARY AIRCRAFT CORP.reason for quitting his employment with Saxon, "I justdidn't like to work there".The record further reflects that Perez was perform-ing substantially equivalent work at Saxon as he didwith Respondent, and that he was earning $1.90 perhour at Saxon .4In his brief, General Counsel argues as follows:ItisclearthatBenitoPerez voluntarily quitsubstantially equivalent employment withB. B. SaxonCompany, Inc. It does not follow, however, asRespondent contends that Respondent's liability toPerez is forevermore cut off thereafter. The Board hasheld inEast Texas Steel Castings Company, Inc.,116NLRB 1336, 1347-48 (1956) that:Assuming, however, that (claimant] quit some ofthese [interim] jobs without a justifiable reason,we still cannot subscribe to the Respondent'stheory that a voluntary quitting of employment... necessarily constitutes a loss willfully in-curred which bars the claimant from recovery ofany back pay for a whole period of discriminationrather than for the periods of the voluntaryidleness of the discriminatee during which he wasout of the labor market.In that case the discriminatee was barred fromrecovery of backpay only for the period of voluntaryidleness that he was out of the labor market, andbackpay resumed when he reentered the labor market.Here it is undenied that Perez immediately reenteredthe labor market, actively sought employment and wasemployed in a training program where he not onlyearned wages but also developed craft skills enablinghim to eventually secure a higher rate of pay than heever had with Respondent. Accord:Associated Trans-port Company of Texas, Inc., Etc.,194 NLRB 62, 73-74(1971).On the other hand, Respondent argues as follows:In sum, it is respectfully submitted that RespondentCompany's backpay obligation is tolled to the extent ofthe earnings that Claimant Benito Perez would haveearned had he not quit his interim employment with B.B. Saxon; ... .Itappears that, had Perez not quit his employment atSaxon, he would have continued to earn more than hewould have earned had he remained in the employ ofRespondent.General Counsel apparently misunderstands the issue.The issue is not whether, or how long, Perez' backpay iscompletely tolled because he unjustifiably quit his interimemployment at Saxon andtook himself out of the labormarket,rather, it is whether or not for the duration of thebackpay period the gross backpay computations for eachquarter should be offset by the amount of money he wouldhave earned had he remained in the employ of Saxon. Itappears to be well established that when a claimantunjustifiably quits an interim job, as Perez did, there is an557offset for the remainder of thebackpay period of theamount he would have earned had he retained his interimemployment.This is clearlyset forthinKnickerbockerPlasticCo., Inc.,132 NLRB -1209, 1215.In said case theBoard states as follows:We further find that, as a result of such quitting, eachof these claimants shall be deemed to have earned forthe remainder of the period for which each is awardedbackpay the hourly wage being earned at the time suchquitting occurred. Therefore, an offset computed on theappropriate rate per hour will be deducted as interimearningsfrom the gross backpay of each of theseclaimants.This offset shall be made applicable fromthedate of the unjustified quitting throughout theremainder of the backpay period for each particularclaimant. In this connection, where the claimant hassecured other employment during the time the offset isapplicable, and if, on a quarterly basis, she earned agreater amount than the offset, the offset will not beapplied,but the actual interim earnings will bededucted from gross backpay. If she earned less thanthe offset at employment secured subsequent to thequitting, also on a quarterly basis, the amount of theoffset will be applied.Thus, it is concluded that throughout the backpay periodfor Perez an offset is applicable for each quarter against hisgross backpay of the amount he would have earned had heremained at Saxon. Since the offsets are in excess of theamounts of the gross backpay setforthin the specificationfor each quarter there is no money due to Perez forbackpay.Joe M. Otero-TheRespondent raised two issues withrespect to the computation of the backpay due to Otero.First,Respondent argues that he did not make an"honest good faith effort" to secure interim employmentsubsequent to his discharge on September 14 for theremainder of the third quarter 1970 and the fourth quarterof 1970 and that, therefore, the backpay should be tolledduring said periods. It appears from Otero's testimony thathe started looking for work shortly after his discharge andsought employment with reasonable diligence at a numberof places in September, October, and December. However,there is little evidence of any attempt on his part to secureemployment during the month of November. Whenquestioned about what he did in November, he testifiedthat he did not recall what he did during that month toobtain employment. His testimony as to that month isextremely vague. It appears appropriate, however, to findthat during the backpay period from September 14, 1970,to the end of the fourth quarter of 1970, as a whole, Oteroexercised diligence in seeking interim employment. There-fore, it is found that the Respondent has not sustained theburden of proof that during said period the claimant didnot make a good-faith effort to seek employment.CornwellCompany, Inc.,171 NLRB 342, 343.The second issue involves his discharge from interimemployment. In February 1971 Otero obtained employment4It is noted that he was earning $1.75 perhour at the time he wasdischarged by Respondent. 558DECISIONSOF NATIONALLABOR RELATIONS BOARDwithJorrie'sFurnitureCompany as a furniturerefinisher.He was hired as a refinisher and worked at thatjob for 1 1/2 months, but then was transferred to the job oftruckdriver's helper(assisting the truckdriver in deliveringfurniture).Otero credibly testified that he weighs only 130lbs.and was unable to match the work of the heaviertruckdrivers.Apparently he was terminated for his inabili-ty to cope with the job.Said job of assisting in the deliveryof furniture was obviously not substantially equivalent tothe one from which he was discharged by Respondent andit is found that he lost his job not because of any willfulconduct on his part but because of his lack of physicalqualifications for the work.Although in the course of thehearing the Respondent indicated that because of histermination by Jorrie's backpay should be tolled until heobtained other employment, in its brief the Respondentdoes not urge this contention.In any event,in view of thefact that his termination was from a job which was notcomparable to the one from which he was discriminatorilydischarged and that he did not willfully cause his dischargefrom Jorrie's, it does not appear that there is any basis fortollingOtero's backpay for the period after his dischargefrom Jorrie'suntilhe secured other employment, ascontended by Respondent.There is no dispute with respect to the computation ofbackpay for Otero for the remainder of his backpay period.Otero's backpay is therefore computed as follows:3d Qtr. '70Gross Backpay Due(2-3/5 wks. only)130 hrs.@ $1.60 =$2083d Qtr. '71Net Backpay$1484th Qtr. '71Net Backpay$2871st Qtr. '72Net Backpay$92d Qtr. '72Net Backpay$ 03d Qtr. '72Net Backpay$ 804th Qtr. '72Net Backpay$ 391st Qtr. '73Net Backpay$ 862d Qtr. '73Net Backpay$016 add. hrs. @ 30c per hr.5/21-5/22/73$5TOTAL NET BACKPAY$2,633Less Interim Earnings0Net Backpay$2084th Qtr. '70Upon the foregoing findings of fact,conclusions of law,Gross Backpay Dueand upon the entire record,and pursuant to Section 10(c)733 hrs. @$1.60 =$1,173of the Act,Ihereby issue the following recommended:Less Backpayfor Nov.0SUPPLEMENTAL ORDERSNet Backpay$1,1731st Qtr. '71Gross Backpay Due79 hrs. @ $1.60 = $126435 hrs. @$1.70 = 740$866Less Interim EarningsJorrie's Furniture Co.304Net Backpay$5622d Qtr. '71Gross Backpay Due241 hrs. @ $1.70 = $410280 hrs. @ $1.75 - 490$900Less Interim EarningsJorrie's Furniture Co. $224Springfield Maintenance 640 864$ 36Respondent,Gary Aircraft Corporation,itsofficers,agents, successors,and assigns,shall:1.Pay each of the discriminatees named herein as netbackpay the amounts set forth below: Joel Estala, $2,415;Vincent Paredes,$148; Victor San Miguel,$4,271.50; andJoe M. Otero, $2,633.2.Pay to the Regional Director for Region 23 the sumof $226,the tentative amount of backpay found to be dueto Lloyd Wright,to be held by said Regional Director inescrow pursuant to the recommendations set forth hereina-bove.3.In addition to the above amounts,pay interest at therate of 6 percent per annum computed on the basis of each1S In the event no exceptions are filed as provided by Sec. 102.46 of the'Rules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Supplemental Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions,and order,and all objectionsthereto shall be deemed waived for all purposes. GARY AIRCRAFT CORP.559quarterly amount of net backpay due less any taxbackpay due to Benito Perez, the Respondent is notwithholding required by law.'ordered to pay any money to said discriminatee.Ithaving been found hereinabove that there is no